Case 3:20-cv-00139-KRG-PLD Document 45 Filed 07/20/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DERRICK MCCRAY,
CIVIL ACTION NO. 3:20-cv-139
Plaintiff,
JUDGE KIM R. GIBSON

SECRETARY JOHN E. WETZEL AND
PRESIDENT, C.E.O., OWNER
ACCREDITATION, AUDIT AND RISK
MANAGEMENT SECURITY, LLC,

Defendants.
MEMORANDUM ORDER

This matter is before Magistrate Judge Patricia L. Dodge for proceedings in accordance
with the Magistrates Act, 28 U.S.C. § 636 and Local Civil Rule 72.

The Magistrate Judge filed a Report and Recommendation on April 16, 2021 (ECF No. 44),
recommending that the Court: (1) grant Defendant John E. Wetzel's Motion to Dismiss (ECF No.
18) and dismiss Plaintiff Derrick McCray’s 42 U.S.C. § 1983 claim against Defendant Wetzel with
prejudice; (2) dismiss Plaintiff's § 1983 claim against the President, C.E.O., and/or Owner of
Accreditation, Audit and Risk Management Security, LLC, with prejudice for failure to state a
claim under 28 U.S.C. § 1915(e)(2)(B)(ii) and deny Plaintiff's Motion for Default (ECF No. 40)
against that defendant; and (3) dismiss Plaintiff's supplemental state law claims without
prejudice. (ECF No. 44 at 18)

The parties were notified that, in accordance with 28 U.S.C. § 636(b)(1), they had fourteen
days to file written objections to the Report and Recommendation. Mr. McCray did not file

objections to the Report and Recommendation.
Case 3:20-cv-00139-KRG-PLD Document 45 Filed 07/20/21 Page 2 of 2

I have reviewed the record and the briefs de novo. After de novo review of the record and

the Report and Recommendation, the following order is entered:

be

FOR :
AND NOW, this LO day of July, 2021, the Court adopts the Report and

Recommendation as the opinion of the Court and it is ORDERED that:

(1) Plaintiff's Motion for Default against the President, C.E.O., and/or Owner of
Accreditation, Audit and Risk Management Security, LLC, (ECF No. 40) is DENIED;

(2) Defendant Wetzel’s Motion to Dismiss (ECF No. 18) is GRANTED and that Plaintiff's
§ 1983 claim against Defendant Wetzel is DISMISSED WITH PREJUDICE;

(3) Plaintiff's § 1983 claim against the President, C.E.O., and/or Owner of Accreditation,
Audit and Risk Management Security, LLC, is DISMISSED WITH PREJUDICE; and

(4) The Court declines to exercise supplemental jurisdiction over the remaining state law

claims, so the remaining claims are DISMISSED WITHOUT PREJUDICE.

Accordingly, all claims against Defendants are dismissed. The clerk can terminate the

Defendants and close the case.

BY THE COURT:

KIM R. GIBSON

UNITED STATES DISTRICT JUDGE
